Citation Nr: 0105083	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-15 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for status post left total 
knee replacement, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim of 
entitlement to an increased rating for his service-connected 
status post left total knee replacement (left knee 
disability). 

During the course of this appeal, the veteran indicated that 
he wished to testify at a hearing conducted before RO 
personnel.  In a signed February 2000 statement, however, the 
veteran withdrew this request.  In addition, in his June 1999 
Substantive Appeal (on VA Form 9, Appeal to the Board), the 
veteran requested that he be afforded a hearing before a 
Member of the Board.  In a signed, May 2000 statement, 
however, he specifically stated that he no longer wished to 
be afforded a Board hearing.  Accordingly, the Board finds 
that the veteran's requests for RO and Board hearings have 
been withdrawn.  See 38 C.F.R. §§ 18.9(a), 20.704(e) (2000).


REMAND

The veteran argues that his service-connected left knee 
disability warrants at least a 60 percent rating because it 
is productive of chronic and severe left knee pain and 
weakness.  In this regard, he challenges the impression 
offered by the physician who conducted the February 1999 VA 
examination; that examiner opined that, subsequent to his 
left knee replacement, the veteran had good residual range of 
motion and improved ambulation.  By contrast, the veteran 
maintains that, as a result of the left knee disability, he 
has significant pain on use and corresponding functional 
impairment.  In this regard, he reports that he cannot stoop, 
kneel or bend, and that he has great difficulty ascending and 
descending stairs.  In addition, the veteran asserts he 
cannot perform numerous household chores and has difficulty 
caring for many of his personal needs.  The veteran also 
contests the VA physician's findings on the grounds that the 
examiner did not review his pertinent medical records and 
failed to inquire of him the limitations posed by his left 
knee condition.

Further, in written argument, the veteran's representative, 
citing DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. 
§ 4.40 and 4.45, essentially echoed his contentions.  The 
Board observes that, in DeLuca, the United States Court of 
Veterans Appeals (now known as the United States Court of 
Appeals for Veterans Claims) (Court) held that, in 
adjudicating the issue of entitlement to a higher rating for 
a musculoskeletal disability, VA must consider application of 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint, that those 
factors are not contemplated in the relevant rating criteria, 
and that such can provide a basis for a higher schedular 
evaluation.  In this regard, the Board observes that, during 
the course of this appeal, the veteran was afforded one VA 
examination, which as noted above, was conducted in February 
1999.  A review of this report shows that the examiner did 
not consider the DeLuca factors.  As such, this matter must 
be remanded for the veteran to undergo another VA 
examination.  

In addition, the record shows that the veteran has been 
receiving private and VA medical care for this disability.  
Records of his treatment by Dr. Steven Federowicz, dated 
subsequent to August 1999, have not been associated with the 
claims folder.  Similarly, recent records of his VA care have 
also not been obtained.  The duty to assist requires that 
these records be considered in the adjudication of the 
veteran's claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

Thus, after all outstanding treatment records are associated 
with the claims file, a contemporaneous and thorough VA 
orthopedic examination is required to clarify the nature and 
extent of the veteran's service-connected left knee 
disability.  See Colayong v. West, 12 Vet. App. 524, 532 
(1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  In the 
examination report, the examiner should opine whether the 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination of his left knee and the RO must address these 
factors in adjudicating this claim.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. App. at 204-7.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder any outstanding 
pertinent records of the veteran's 
treatment for any left knee problems from 
any facility or source identified by the 
veteran.  This should specifically 
include outstanding records of his 
treatment by VA and from Dr. Steven 
Federowicz.  The aid of the veteran and 
his representative in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature and severity of his service-
connected left knee disability.  It is 
imperative that the examining physician 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND and acknowledges such review in 
the examination report.  All appropriate 
tests and studies should be conducted, 
and all clinical findings, including 
range of motion studies, should reported 
in detail.  In the examination report, 
the physician should offer specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination.  
Further, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss during flare-
ups of pain and/or weakness of as a 
result of the service-connected 
disability.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  Thereafter, the RO should adjudicate 
the veteran's claim. If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. Parakkal
	Acting, Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


